






--------------------------------------------------------------------------------

COUNTERPATH CORPORATION
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from CounterPath Corporation (the “Issuer”) that number of common
shares of the Issuer (each, a “Share”) set out below at a price of $2.05 per
Share.  The Subscriber agrees to be bound by the terms and conditions set forth
in the attached “Terms and Conditions of Subscription for Shares”.


Subscriber Information
 
 
_________________________________________________________________
 
Shares to be Purchased
 

 _________________________________________________________________
(Name of Subscriber)
 
 (Number of Shares)
     
Account Reference (if applicable):  __________________________________
   
 
X_______________________________________________________________
(Signature of Subscriber – if the Subscriber is an Individual)
 
Total Subscription Price:  ____________________________________________
(the “Subscription Amount”, plus wire fees if applicable)
     
 
_________________________________________________________________
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
_________________________________________________________________
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
_________________________________________________________________
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
_________________________________________________________________
(Subscriber’s Address, including postal or zip code)

_________________________________________________________________
 
_________________________________________________________________
(Telephone Number)                                                        (Email
Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
_________________________________________________________________
(Name of Disclosed Principal)
 
_________________________________________________________________
(Address of Disclosed Principal)

_________________________________________________________________
(Account Reference, if applicable)

_________________________________________________________________
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)



Register the Shares as set forth below:
 
_________________________________________________________________
(Name to Appear on Share Certificate)
 
_________________________________________________________________
(Account Reference, if applicable)
 

_________________________________________________________________
(Address, including postal or zip code)
 
Deliver the Shares as set forth below:

_________________________________________________________________
(Attention - Name)

_________________________________________________________________
(Account Reference, if applicable)
 
_________________________________________________________________
(Street Address, including postal or zip code – no PO Boxes permitted)

_________________________________________________________________
(Telephone Number)



Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):  
_________________________________________________________________
 
_________________________________________________________________
 
 
1. State whether the Subscriber is an Insider of the Issuer:
      Yes                      No
2. State whether the Subscriber is a registrant:
      Yes                      No

State whether the Subscriber (or the Authorized Signatory of the Subscriber) has
read and fully understands the Canadian Investor Questionnaire attached as
Exhibit A to this Private Placement Subscription Agreement:  Yes       ☐       
       No   ☐
 
 

--------------------------------------------------------------------------------

 
ACCEPTANCE
The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the _____ day of December, 2016 (the “Closing Date”).
COUNTERPATH CORPORATION




Per:         _________________________________________________________________
 Authorized Signatory
Address:               Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, BC  V7X 1M3
Fax:                        (604) 320-3399
Email:                    dkarp@counterpath.com
Attention:             David Karp




 
2

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES
1.
Subscription

1.1                          On the basis of the representations and warranties,
and subject to the terms and conditions, set forth in this Agreement, the
Subscriber hereby irrevocably subscribes for and agrees to purchase such number
of Shares as is set forth on page 1 of this Agreement at a price of $2.05 per
Share for the Subscription Amount shown on page 1 of this Agreement, which is
tendered herewith (such subscription and agreement to purchase being the
“Subscription”), and the Issuer agrees to sell the Shares to the Subscriber,
effective upon the Issuer’s acceptance of this Agreement.
1.2                          The Subscriber acknowledges that the Shares have
been offered to the Subscriber as part of an offering by the Issuer of
additional Shares to other subscribers (the “Offering”).
1.3                          All dollar amounts referred to in this Agreement
are in lawful money of the United States of America, unless otherwise indicated.
2.
Payment

2.1                          The Subscription Amount must accompany this
Subscription and will be paid: (i) if the Subscriber is drawing funds from a
Canadian bank to pay for this Subscription, by a certified cheque or bank draft
drawn on a Canadian chartered bank or by wire transfer to the Issuer pursuant to
wiring instructions to be provided by the Issuer upon request from the
Subscriber; or (ii) if the Subscriber is drawing funds from any source other
than a Canadian chartered bank to pay for this Subscription, then only by wire
transfer to the Issuer pursuant to wiring instructions to be provided by the
Issuer upon request from the Subscriber. If the Subscription Amount is wired or
sent to Clark Wilson LLP (the “Issuer’s Counsel”), the Subscriber irrevocably
authorizes the Issuer’s Counsel to immediately deliver the Subscription Amount
to the Issuer upon receipt of the Subscription Amount from the Subscriber,
notwithstanding that such delivery may be made by the Issuer’s Counsel to the
Issuer prior to the closing of the Offering (the “Closing”). The Subscriber
authorizes the Issuer to treat the Subscription Amount as an interest free loan
until the Closing.
2.2                          The Subscriber acknowledges and agrees that this
Agreement, the Subscription Amount and any other documents delivered in
connection herewith will be held by or on behalf of the Issuer.  In the event
that this Agreement is not accepted by the Issuer for whatever reason, which the
Issuer expressly reserves the right to do, the Issuer will return the
Subscription Amount (without interest thereon) to the Subscriber at the address
of the Subscriber as set forth on page 1 of this Agreement, or as otherwise
directed by the Subscriber.
3.
Documents Required from Subscriber

3.1                          The Subscriber must complete, sign and return to
the Issuer the following documents:
(a)
this Agreement;

(b)
the Canadian Investor Questionnaire (the “Questionnaire”) attached as Exhibit A
that starts on page 14, along with any additional evidence that may be requested
by the Issuer to verify the information provided in the Questionnaire; and

(c)
such other supporting documentation that the Issuer or the Issuer’s Counsel may
request to establish the Subscriber’s qualification as a qualified investor,

3

--------------------------------------------------------------------------------

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.
3.2                        As soon as practicable upon any request by the
Issuer, the Subscriber will complete, sign and return to the Issuer any
additional documents, questionnaires, notices and undertakings as may be
required by any regulatory authorities or applicable laws.
3.3                         The Issuer and the Subscriber acknowledge and agree
that the Issuer’s Counsel has acted as counsel only to the Issuer and is not
protecting the rights and interests of the Subscriber.  The Subscriber
acknowledges and agrees that the Issuer and the Issuer’s Counsel have given the
Subscriber the opportunity to seek, and are hereby recommending that the
Subscriber obtain, independent legal advice with respect to the subject matter
of this Agreement and, further, the Subscriber hereby represents and warrants to
the Issuer and the Issuer’s Counsel that the Subscriber has sought independent
legal advice or waives such advice.
4.
Conditions and Closing

4.1                          The Closing Date will occur on such date as may be
determined by the Issuer in its sole discretion.  The Issuer may, at its
discretion, elect to close the Offering in one or more closings.
4.2                          The Closing is conditional upon and subject to:
(a)
the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering;

(b)
the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum; and

(c)
the Issuer having obtained approval of the Toronto Stock Exchange for the
Offering.

4.3                          The Subscriber acknowledges that the certificates
representing the Shares will be available for delivery within two business days
of the Closing Date, provided that the Subscriber has satisfied the requirements
of Section 3 hereof and the Issuer has accepted this Agreement.
5.
Acknowledgements and Agreements of the Subscriber

5.1                          The Subscriber acknowledges and agrees that:
(a)
none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act (“Regulation S”), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act, and in each case only in accordance with applicable state, provincial
and foreign securities laws;

4

--------------------------------------------------------------------------------

(b)
the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

(c)
the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws;

(d)
the decision to execute this Agreement and acquire the Shares has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with any Canadian
provincial securities commissions and the United States Securities and Exchange
Commission (collectively, the “Public Record”);

(e)
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaire and agrees that if
any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber will promptly notify the Issuer;

(f)
there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

(g)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

(h)
a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

(i)
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce subscribers to the Issuer;

(j)
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, its legal
counsel and/or its advisor(s);

(k)
all of the information which the Subscriber has provided to the Issuer is
correct and complete, and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

(l)
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire and the Subscriber
will hold harmless the Issuer from any loss or damage it or they may suffer as a
result of the Subscriber’s failure to correctly complete this Agreement or the
Questionnaire;

5

--------------------------------------------------------------------------------

(m)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

(ii)
applicable resale restrictions;

(n)
there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Shares and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Shares;

(o)
the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.].
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE “TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.
6

--------------------------------------------------------------------------------

(p)
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Shares pursuant to such exemption, certain protections, rights and
remedies provided by applicable securities laws (including the various
provincial securities acts), including statutory rights of rescission or
damages, will not be available to the Subscriber;

(q)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Shares;

(r)
there is no government or other insurance covering any of the Shares; and

(s)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason whatsoever.

6.
Representations and Warranties of the Subscriber

6.1                          The Subscriber hereby represents and warrants to
the Issuer (which representations and warranties will survive the Closing) that:
(a)
the Subscriber is resident in the jurisdiction set out on page 1 of this
Agreement;

(b)
if the Subscriber is resident outside of Canada or the United States:

(i)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) which would apply to
the offer and sale of the Shares,

(ii)
the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Subscriber is permitted to purchase the Shares under the applicable
securities laws of the International Jurisdiction without the need to rely on
any exemptions,

(iii)
the applicable securities laws of the International Jurisdiction do not require
the Issuer to make any filings or seek any approvals of any kind from any
securities regulator of any kind in the International Jurisdiction in connection
with the offer, issue, sale or resale of any of the Shares,

(iv)
the purchase of the Shares by the Subscriber does not trigger:

A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

7

--------------------------------------------------------------------------------

B.
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

(v)
the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

(c)
the Subscriber: (i) has adequate net worth and means of providing for the
Subscriber’s current financial needs and possible personal contingences, (ii)
has no need for liquidity in this investment, (iii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of the Subscriber’s prospective investment in the Shares, (iv) is able to
bear the economic risks of an investment in the Shares for an indefinite period
of time, and (v) can afford the complete loss of the Subscription Amount;

(d)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

(e)
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

(f)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

(g)
the Subscriber has received and carefully read this Agreement;

(h)
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

(i)
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber’s decision to invest in the Shares and
the Issuer;

(j)
the Subscriber is not an underwriter of, or dealer in, any of the Shares, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Shares;

(k)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

8

--------------------------------------------------------------------------------

(l)
no person has made to the Subscriber any written or oral representations:

(i)
that any person will resell or repurchase any of the Shares,

(ii)
that any person will refund the purchase price of any of the Shares, or

(iii)
as to the future price or value of any of the Shares;

(m)
the funds representing the Subscription Amount will not represent proceeds of
crime for the purposes of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT
Act”) and the Subscriber acknowledges that the Issuer may in the future be
required by law to disclose the Issuer’s name and other information relating to
this Agreement and the Subscription, on a confidential basis, pursuant to the
PATRIOT Act; and

(n)
no portion of the Subscription Amount to be provided by the Subscriber: (i) has
been or will be derived from or related to any activity that is deemed criminal
under the laws of the United States of America, or any other jurisdiction, or
(ii) is being tendered on behalf of a person or entity who has not been
identified to or by the Subscriber, and (iii) the Subscriber shall promptly
notify the Issuer if the Subscriber discovers that any of such representations
ceases to be true and will provide the Issuer with appropriate information in
connection therewith.

6.2                          In this Agreement, the term “U.S. Person” will have
the meaning ascribed thereto in Regulation S, and for the purpose of this
Agreement includes, but is not limited to: (a) any person in the United States;
(b) any natural person resident in the United States; (c) any partnership or
corporation organized or incorporated under the laws of the United States; (d)
any partnership or corporation organized outside the United States by a U.S.
Person principally for the purpose of investing in securities not registered
under the 1933 Act, unless it is organized or incorporated, and owned, by
accredited investors who are not natural persons, estates or trusts; or (e) any
estate or trust of which any executor or administrator or trustee is a U.S.
Person.
7.
Representations and Warranties will be Relied Upon by the Issuer

7.1                          The Subscriber acknowledges and agrees that the
representations and warranties contained in this Agreement are made by it with
the intention that such representations and warranties may be relied upon by the
Issuer and the Issuer’s Counsel in determining the Subscriber’s eligibility to
purchase the Shares under applicable laws, or, if applicable, the eligibility of
others on whose behalf the Subscriber is contracting hereunder to purchase the
Shares under applicable laws. The Subscriber further agrees that, by accepting
delivery of the certificates representing the Shares, it will be representing
and warranting that the representations and warranties contained herein are true
and correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.
8.
Acknowledgement and Waiver

8.1                          The Subscriber has acknowledged that the decision
to acquire the Shares was solely made on the basis of the Public Record.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
9

--------------------------------------------------------------------------------

9.
Legending and Registration of Subject Securities

9.1                          The Subscriber hereby acknowledges that a legend or
legends may be placed on the certificates representing the Shares to the effect
that the Shares represented by such certificates are subject to a hold period
and may not be traded until the expiry of such hold period except as permitted
by applicable securities laws, and the Subscriber consent to the placement of
such legend(s) on any certificate representing the Shares.
9.2                           The Subscriber hereby acknowledges and agrees to
the Issuer making a notation on its records or giving instructions to the
registrar and transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Agreement.
10.
Collection of Personal Information

10.1                        The Subscriber acknowledges and consents to the fact
that the Issuer is collecting the Subscriber’s personal information for the
purpose of fulfilling this Agreement and completing the Offering.  The
Subscriber acknowledges that its personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) may be included in record books in connection with the Offering and
may be disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel.  By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and to the retention of such
personal information for as long as permitted or required by applicable laws. 
Notwithstanding that the Subscriber may be purchasing the Shares as agent on
behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.
Furthermore, the Subscriber is hereby notified that:
(a)
the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this Subscription, including any Canadian provincial
securities commissions, the United States Securities and Exchange Commission
and/or any state securities commissions (collectively, the “Commissions”),
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
Shares or other securities of the Issuer owned by the Subscriber, the number of
Shares purchased by the Subscriber, the total Subscription Amount paid for the
Shares, the prospectus exemption relied on by the Issuer and the date of
distribution of the Shares;

(b)
such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

(c)
such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

(d)
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

10

--------------------------------------------------------------------------------

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
Telephone:  (416) 593-8086.
11.
Costs

11.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares will be borne by the Subscriber.
12.
Governing Law

12.1                        This Agreement is governed by the laws of the
Province of British Columbia and the federal laws of Canada applicable therein. 
The Subscriber, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial or undisclosed purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the courts of the Province
of British Columbia.
13.
Survival

13.1                       This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, will survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.
14.
Assignment

14.1                       This Agreement is not transferable or assignable.
15.
Severability

15.1                       The invalidity or unenforceability of any particular
provision of this Agreement will not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.
16.
Entire Agreement

16.1                        Except as expressly provided in this Agreement and
in the exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Shares and there
are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.
17.
Notices

17.1                        All notices and other communications hereunder will
be in writing and will be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication, including facsimile,
electronic mail or other means of electronic communication capable of producing
a printed copy.  Notices to the Subscriber will be directed to the address of
the Subscriber set forth on page 1 of this Agreement and notices to the Issuer
will be directed to it at the address of the Issuer set forth on page 2 of this
Agreement.
11

--------------------------------------------------------------------------------

18.
Execution of Subscription Agreement and Electronic Means

18.1                        The Issuer and the Issuer’s Counsel will be entitled
to rely on delivery by email or other means of electronic communication capable
of producing a printed copy of an executed copy of this Agreement, and
acceptance by the Issuer of such email or electronic copy will be equally
effective to create a valid and binding agreement between the Subscriber and the
Issuer in accordance with the terms hereof as of the Closing Date. If less than
a complete copy of this Agreement is delivered to the Issuer or the Issuer’s
Counsel prior to or at the Closing, the Issuer and the Issuer’s Counsel are
entitled to assume that the Subscriber accepts and agreed to all of the terms
and conditions of the pages of this Agreement that have not been delivered by
the Subscriber.
19.
Counterparts

19.1                        This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, will constitute an
original and all of which together will constitute one instrument.
20.
Exhibits

20.1                       The exhibits attached hereto form part of this
Agreement.
21.
Indemnity

21.1                        The Subscriber will indemnify and hold harmless the
Issuer and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained in this Agreement, the Questionnaire or
in any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.


 
12

--------------------------------------------------------------------------------

 
EXHIBIT A
CANADIAN INVESTOR QUESTIONNAIRE
(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)
TO: COUNTERPATH CORPORATION (the “Issuer”)
RE: Purchase of common shares (the “Shares”) of the Issuer
Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Private
Placement Subscription Agreement between the Subscriber and the Issuer to which
this Exhibit A is attached. All dollar amounts referred to in this Questionnaire
are in lawful money of Canada, unless otherwise indicated.
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

(i)
is purchasing the Shares as principal (or deemed principal under the terms of
National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));

(ii)  (A)  is resident in or is subject to the laws of one of the following
(check one):

☐ Alberta
☐ New Brunswick
☐ Prince Edward Island
☐ British Columbia
☐ Nova Scotia
☐ Quebec
☐ Manitoba
☐ Ontario
☐ Saskatchewan
☐ Newfoundland and Labrador
 
☐ United States:  _________________________ (List State of Residence)

or

(B)
☐ is resident in a country other than Canada or the United States; and

(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Shares.

In connection with the purchase of the Shares of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that the Subscriber meets
one or more of the following criteria:




I. MINIMUM AMOUNT INVESTMENT
(i)  
the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws,
(i)  
the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person,
(ii)  
the Shares have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing, and
(iii)  
the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the prospectus exemption provided under Section 2.10
of NI 45-106, it pre-existed the Offering and has a bona fide purpose other than
investment in the Shares.

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.
The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.
The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.By
completing this Questionnaire, the Subscriber authorizes the indirect collection
of this information by each applicable regulatory authority or regulator and
acknowledges that such information is made available to the public under
applicable laws.
DATED as of _______ day of __________________, 2016.
_________________________________________________________
Print Name of Subscriber (or person signing
as agent of the Subscriber)




By:____________________________________________________
 Signature


 ____________________________________________________
 Print Name and Title of Authorized
 Signatory (if Subscriber is not an individual)


CW
13